 JOHN ASCUAGA'S NUGGETSparks Nugget, Inc., d/b/a John Ascuaga's Nuggetand Hotel-Motel-Restaurant Employees & Barten-ders Union, Local 86, Hotel & Restaurant Employ-ees & Bartenders International Union, AFL-CIOand Sparks Nugget Employees' Council, Party inInterest. Cases 20-CA-9803, 20-CA-9853, 20-CA-9869, 20-CA-9897, 20-CA-9905, and 20-CA-9957June 17, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn December 9, 1976, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,1findings,2and conclusions3of the AdministrativeLaw Judge,4except as discussed below, and to adopthis recommended Order as modified herein.5We agree with the Administrative Law Judge, forthe reasons stated by him, that Respondent variouslyviolated Section 8(a)(l), (3), and (5) as fully describedin the attached Decision.In support of its alternative defense that the Union did not, in fact,enjoy majority status on December 20, 1974, when recognition waswithdrawn, Respondent asserts in its brief that it should have beenpermitted to adduce testimony from Business Representative HowardLawrence regarding the existence of union business records demonstrating(if such could) that as of that date the Union represented a majority of theemployees employed by Respondent. We find no merit in this contention, asit is well established that particularly where, as here, union membership wasvoluntary such records are irrelevant to a determination of whether amajority of the employees desired union representation. Retired PersonsPharniacy v. N.LR.B., 519 F.2d 486, 491 (C.A. 2, 1975).In further support of its alternative defense, Respondent asserts in itsbrief that it should have been permitted to adduce testimony from FieldExaminer David Sargent of Region 20 of the National Labor RelationsBoard concerning his alleged review of the Union's business records.Respondent contended at the hearing that it also sought to question FieldExaminer Sargent with respect to his alleged statement to Respondent'scounsel in May 1975 that the unfair labor practice charge againstRespondent would be dismissed. At the hearing, the Administrative LawJudge revoked the subpena directed to Field Examiner Sargent. We aresatisfied that the testimony sought by Respondent fell within the "limitedevidentiary privilege which protects the informal investigatorial and trial-preparatory processes of regulatory agencies such as the NLRB," StephensProduce Co., Inc. v. N.LR.B., 515 F.2d 1373, 1376 (C.A. 8, 1975), and thatRespondent has shown no substantial reason to disregard it. Indeed, unionbusiness records are wholly irrelevant to the issue raised by Respondent'sdefense, Retired Persons, supra, and any remark Board Agent Sargent mayhave made to Respondent's counsel concerning the anticipated dismissal ofthe instant unfair labor practice charge is irrelevant to any issue in thisproceeding because the General Counsel did, in fact, issue a complaint.Accordingly, we conclude that the Administrative Law Judge properlyrevoked the subpena of Field Examiner Sargent.230 NLRB No. 43However, for the reasons set forth below, wedisagree with the Administrative Law Judge's con-clusion that the Sparks Nugget Employees' Council(herein the Council) is a labor organization withinthe meaning of Section 2(5) of the Act, and thatRespondent's assistance to and domination of saidCouncil violated Section 8(aX2) of the Act.In mid-February 1975, Respondent distributed amemo dated February 13, 1975, addressed "To: AllNuggett Employees" which stated: "Effective Febru-ary 16, 1975, an impartial Employees Council will beestablished at the Nugget for employees who areunable to resolve problems with their supervisors."The memo outlined the grievance procedure whichculminated in final resolution of grievances by theCouncil, and provided a ballot which employeeswere instructed to use in selecting their representa-tives for the Council. The Council was implementedon February 17, 1975, when the employees voted fortheir representatives.As set forth in the memo, and in the "NuggetEmployees Council Rules of Procedure,"6theemployees in each department are to vote annuallyfor an employee representative on the Employees'Council. When it meets to resolve grievances, theCouncil is composed of Respondent's director ofemployee relations, who sits as chairman, theemployee member elected from the grievant's depart-ment, and a third member selected by the first two.This member must come from the management of adepartment other than that of the grievant.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.3 For the reasons set forth in Tahoe Nugget, Inc., d/bla Jim Kelley'sTahoe Nugget, 227 NLRB 357 (1976), we agree with the Administrative LawJudge's conclusion that the Union's presumption of majority status basedon its recognition as the bargaining representative for Respondent'semployees as part of a multiemployer unit survived Respondent's timelywithdrawal from that unit.Also for the reasons set forth in Nevada Lodge, 227 NLRB 368 (1976), wedisagree with the Respondent's contention that the Board should not assertits clearly established legal jurisdiction in this case.4 Respondent's request for oral argument is hereby denied as the record,the exceptions, and the briefs adequately present the issues and the positionsof the parties.I In par. I(h) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language "in any like or related manner,"rather than the broad injunctive language "in any other manner," which theBoard traditionally provides in cases involving serious 8(aX3) discriminato-ry conduct. See N. LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941). Accordingly, we shall modify the recommended Order to require theRespondent to cease and desist from in any other manner infringing onemployee rights. The notice to employees will also be modified.These rules were not formulated by the Council, but appear to havebeen dictated by Jerry Higgins, Respondent's director of public andemployee relations.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first two stages of the new grievance procedureinvolve discussions between the grievant and his orher supervisor and department head. If the employeeis not satisfied with the resolution at either stage andmakes a timely request, the Employees' Council isconvened by Respondent's personnel department.The Council meets in a meeting room in theNugget complex (but outside the offices of manage-ment) and receives testimony and/or exhibits, firstfrom the employee and then from the employee'simmediate supervisor. The Council then makes adecision7which is binding on all involved. Ex partecontacts with members of the Council are forbiddenand will disqualify from the Council any memberwho engages in such contacts.The Council is convened on an ad hoc basis to dealwith specific employee grievances. Nothing in thememo announcing its formation, in the "Rules andProcedure," or in its functioning thus far indicatesthat the Council performs any but an adjudicatoryfunction regarding employee grievances. Nor is thereevidence that the Council has ever initiated grievanc-es, recommended for management's considerationchanges in terms and conditions of employment, oracted in any manner as an advocate of employeeinterests.Section 2(5) of the Act defines a "labor organiza-tion" as including any "employee representationcommittee or plan, in which employees participateand which exists for the purpose, in whole or in part,of dealing with employers concerning grievances,labor disputes, wages, rates of pay, hours of employ-ment, or conditions of work." Although the SupremeCourt has held that the term "dealing with" encom-passes more than the term collective bargaining,8wefind, as set forth below, that the Employees' Councilherein does not "deal with" the Employer within thescope of the statutory definition.In Cabot Carbon, and in the other cases cited bythe Administrative Law Judge in support of hisfinding that the Employees' Council is a labororganization, the organizations in question "dealtwith" the respective employers in some sense as the' There is no testimony as to whether the Council's deliberations are inprivate or whether the determination of the grievance is reached by secretballot. Such evidence, however, is not crucial to our finding here.a N.L.R.B. v. Cabot Carbon Company, 360 U.S. 203, 211 (1959).9 For example, in Cabot Carbon, supra, the "Employee Committee"discussed with management, inter alia, such topics as safety, efficiency andproduction, and grievances. In handling grievances, the Employee Commit-tee gathered and evaluated pertinent information; if the Committeeconsidered the grievance just, it presented the grievance to the designatedmanagement representative. The Committee could also appeal any griev-ance which it considered to have been unfairly resolved.Similarly, the "Company Committee" in Money Oldsmobile Company, 201NLRB 155, 156-157, 167-168 (1973), was set up to discuss with manage-ment current problems, suggestions for improvement, complaints, andgrievances, particularly with regard to working conditions. See also NorthAmerican Rockwell Corporation, 191 NLRB 833, 837-838 (1971), in whichthe employee grievance committee in meetings with management discussedemployees' advocates.9Here, however, as notedabove, the Employees' Council performs a purelyadjudicatory function and does not interact withmanagement for any purpose or in any manner otherthan to render a final decision on the grievance.Therefore, it cannot be said that the Employees'Council herein "deals with" management. Rather, itappears to perform a function for management; i.e.,resolving employee grievances. Accordingly, weconclude that, inasmuch as the Employees' Councilis not a labor organization, Respondent's conduct ininstigating, dominating, and assisting said Councilwas not unlawful under Section 8(a)(2) of the Act.Nonetheless, as set forth below, we find thatRespondent, by unilaterally establishing said Councilfor the purpose of adjudicating employee grievances,thereby violated Section 8(a)(5) and (1) of the Act.It is clear from the record that Respondentinstituted and utilized this grievance procedurewithout consulting the Union. As noted above, at thetime of the Respondent's refusal to bargain, theUnion herein continued to enjoy a rebuttablepresumption that its majority status continued. Weconclude, for the reasons set forth by the Administra-tive Law Judge, that Respondent has not rebuttedthat presumption. Accordingly, we find that byunilaterally instituting a new grievance procedure,including the Employees' Council, while Respondentwas under a continuing obligation to bargaincollectively with the Union, Respondent violatedSection 8(a)(5) and (1) of the Act.10AMENDED CONCLUSIONS OF LAWWe modify the Administrative Law Judge's Con-clusions of Law as follows:1. Delete paragraph 6 and renumber the subse-quent paragraphs accordingly.2. Insert the following as paragraph 8:"8. By unilaterally instigating, establishing, main-taining, or utilizing a new and different grievanceprocedure, including the establishing of the SparksNugget Employees' Council, for its employees in thea "broad range of subject matter," including "working hours, jobassignments, wage inequities, merit raises, bonuses, seniority, retirementfund, equipment and conditions of work, and generally the whole gamut ofgrievances."1' See, e.g., Eastern Washington Distributing Company, Inc., 216 NLRB1149, 1154-55(1975).Although the Respondent's unilateral institution of its new grievanceprocedure, of which the Sparks Nugget Employees' Council was an integralpart, was not specifically alleged as a separate violation of Sec. 8(aX5), it wasalleged as part of the general 8(aX5) allegation. Furthermore, the instigation,establishment, assistance, and domination of the Council by Respondentwere alleged as a violation of Sec. 8(aX2) and were fully litigated in thatcontext. Accordingly, Respondent cannot claim that it is prejudiced by ourfinding that its conduct was unlawful under Sec. 8(aX5). It is well settledthat the Board may find violations which were not alleged, if the issues andfacts were fully litigated. Lorenz d Sons, Inc., 217 NLRB 471 (1975).276 above-described bargaining unit, Respondent violat-ed Section 8(a)(5) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Sparks Nugget, Inc., d/b/a John Ascuaga'sNugget, Sparks, Nevada, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified:I. Substitute the following for paragraph l(d):"(d) Unilaterally instigating, establishing, main-taining, or utilizing the Sparks Nugget Employees'Council and the grievance procedure of which saidCouncil is a part."2. Substitute the following for paragraph 1(h):"(h) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act."3. Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN FANNING, dissenting in part:I cannot join my colleagues in reversing the 8(a)(2)violation found by the Administrative Law Judgewith respect to the Sparks Nugget Employees'Council. There can be no question that the Respon-dent was the moving force in instigating, implement-ing, and dominating-the latter partly by its 2-to-1ratio of committee participation-the new grievanceplan which was to supplant the grievance provisionsof the contract about to expire. Apparently becausethe committee was designed to "deal with" individu-al employees' grievances, my colleagues find it anadjudicatory body rather than a labor organizationwithin the meaning of Section 2(5) of the Act. Theyconcede that the Supreme Court has found that thesaid definition of a labor organization as "dealingwith" employers means more than collective bargain-ing, but overlook the disjunctive phrasing of thestatutory definition. On its face it patently providesthat a committee or plan in which employeesparticipate and which exists for the purpose, in wholeor in part, of dealing with employers concerninggrievances is a labor organization. Dealing with anemployer concerning one or more of the mattersenumerated in the statute suffices. See Thompson]l See FTS Corp. (Division of Hitco), 184 NLRB 787, 794-795 (1970),where the Administrative Law Judge noted the view taken by one of thecircuit courts of appeal (N.LR.B. v. Associated Machines, Inc., 219 F.2d 433(C.A. 6, 1955)), that individual grievances were not within the definition ofSec. 2(5) of the Act, a result with which he did not agree (his positionadopted by the Board panel). I would note that the Sixth Circuit's decisionin 1955 took the position that the term "grievances" is not associated withJOHN ASCUAGA'S NUGGETRamo Wooldridge, Inc. (Dage Television Division), 132NLRB 993, 994 (1961). Evidence of policy sugges-tions to an employer having been made by acommittee, or of possible expansion of the committeerole beyond dealing with grievances, is superfluous.But of course the adjudication of individual griev-ances in itself tends to encompass other 2(5)alternative purposes such as wages, or rates of pay, orhours, etc."1With respect to the remedy for this 8(aX2)violation, I am, however, not in agreement with theAdministrative Law Judge that it is enough to orderthat Respondent cease and desist from again initiat-ing such an organization even though, as theAdministrative Law Judge provided, his remedy alsoincludes "from maintaining and dealing" with it. Inmy view an affirmative order to disestablish andwithdraw recognition is appropriate.12My colleaguesare content to dismiss the 8(aX2) allegation withrespect to this activity and find instead that thisunilateral establishment of the committee is an8(aX5) violation. It can be so found, though not soalleged. However, the failure to treat instigation anddomination of the committee as the obvious 8(a)(2)violation it is can only weaken the general bargainingorder for withdrawing recognition from the Union,with which we all agree. My colleagues apparentlywish simply to say that Respondent must bargainabout changes in the contract grievance procedurebecause of its unilateral action, in connection withbargaining generally concerning a new contract.Thus they fail to clear the air for meaningfulbargaining on a new contract. By failing to disestab-lish and to order withdrawal of recognition of thecompeting "labor organization" created by Respon-dent's efforts to oust the incumbent Union, theyignore the unsettling effect of a committee organiza-tion, even if dormant, a situation that will tend todilute or divert the employees' support for the Unionthat is attempting to secure a new contract in theirbehalf.I agree with my colleagues' and the AdministrativeLaw Judge's finding of an 8(aX5) violation basedupon the unilateral implementation of a new insur-ance policy, which occurred well before the February15 contract termination date and in apparentderogation of Respondent's commitment under theexpiring contract to keep the insurance benefits inforce during negotiations, until May 15, 1975, ifnecessary. I would, however, expand the remedy.the major objectives of labor organizations, whereas the Supreme Court 4years later in its Cabot Carbon opinion interpreted "dealing with," as used inSec. 2(5), as of broader import than collective bargaining. The AssociatedMachines decision seems fundamentally inconsistent.12 See STR, Inc., d/b/a Sound Technology Research. 221 NLRB 496(1975); Rupp Industries. Inc, 217 NLRB 385 (1975).277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat the Union, which had for several months beenbusy negotiating a new multiemployer contract inother parts of the State, waited until February 13 torequest information from Respondent concerning theinsurance issue it had precipitated is in my view noreason to penalize the unit employees who may havebeen affected. The Administrative Law Judge limitedthe affirmative relief to furnishing the Union a copyof the policy. Instead, I would direct the Respondentto furnish the Union, upon request, with all informa-tion necessary to determine whether the new policyunilaterally effectuated should be continued in force,and give the Union the option of requesting thatRespondent rescind the said insurance plan andrestore the earlier plan pending bargaining with theUnion about changed provisions. In addition, Iwould direct Respondent to make whole the employ-ees, if any, who may have suffered as a result of theunilaterally substituted insurance plan.Finally, inasmuch as maintaining a no-solicitationrule that is invalid on its face is at issue here, I wouldnot limit the violation found to the prohibition ofafter-shift solicitation. I would also prohibit mainte-nance of the first "sentence" of the rule coveringsolicitation during "working time." See MemberJenkins' and my dissent in Essex International, Inc.,211 NLRB 749, 753 (1974), wherein we said that "thephrase 'working time' standing alone does not clearlyand unambiguously convey to employees the validintent and purpose of restricting their organizationalactivities only during the time they are required to beworking at their stations."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain any rule or regulationprohibiting our employees from soliciting on ourpremises after their shifts have been completed.WE WILL NOT unlawfully interrogate employeesconcerning their relationship to and activitiesupon behalf of Hotel-Motel-Restaurant Employ-ees & Bartenders Union, Local 86, Hotel &Restaurant Employees & Bartenders Internation-al Union, AFL-CIO, or any other labor organiza-tion.WE WILL NOT issue warning notices to employ-ees in order to deter them from supporting orengaging in activities upon behalf of said Union,or any other labor organization.WE WILL NOT instigate, establish, maintain, orutilize Sparks Nugget Employees' Council and thegrievance procedure of which said Council is apart.WE WILL NOT unilaterally institute any altera-tions, modifications, or changes in the terms andconditions of employment which are mandatorysubjects of bargaining with the aforesaid Union.WE WILL NOT refuse to furnish to said Union acopy of our current insurance program coveringemployees represented by said Union.WE WILL NOT refuse to recognize and bargainwith said Union as the exclusive bargainingrepresentative of the employees in the appropriatebargaining unit described below with regard tothe wages, hours, working conditions, and otherterms and conditions of employment of the unitemployees:All employees employed in our bar andculinary operations at our Sparks, Nevada,place of business, excluding all other em-ployees, guards and supervisors, as definedin the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them by Section 7 of theAct.WE WILL recognize and, upon request, bargaincollectively with Hotel-Motel-Restaurant Em-ployees & Bartenders Union, Local 86, Hotel &Restaurant Employees & Bartenders Internation-al Union, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the appropriateunit described above, with regard to the wages,hours, working conditions, and other terms andconditions of employment of the unit employees,and, if an understanding is reached, embody suchunderstanding in a signed agreement.WE WILL furnish said Union, upon request, acopy of our current insurance policy covering ouremployees in the above-described bargainingunit.WE WILL remove from the personnel file ofJohn Dyer the warning notice we issued to him onor about January 20, 1975.SPARKS NUGGET, INC.,D/B/A JOHN ASCUAGA'SNUGGETDECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Based oncharges, as amended, filed in the above cases by Hotel-Motel-Restaurant Employees & Bartenders Union, Local86, Hotel & Restaurant Employees & Bartenders Interna-278 JOHN ASCUAGA'S NUGGETtional Union, AFL-CIO, hereinafter referred to as theUnion, the amended complaint' herein was issued onSeptember 22, 1975. The charges in said above cases werefiled as follows: (1) in Case 20-CA-9803 on December 16,1974, as amended on December 18, 26, and 31, 1974,January 3 and 6, May 9, and June 2, 1975; (2) in Case 20-CA-9853 on January 13, 1975, as amended on June 17,1975; (3) in Case 20-CA-9869 on January 16, 1975, asamended on June 17, 1975; (4) in Case 20-CA-9897 onJanuary 23, 1975, as amended on June 17, 1975; (5) in Case20-CA-9905 on January 27, 1975, as amended on May 7and June 25, 1975; and (6) in Case 20-CA-9957 onFebruary 10, 1975, as amended on May 2 and June 2, 1975.Said amended complaint herein, which was amendedduring the course of the hearing, alleges that SparksNugget, Inc., d/b/a John Ascuaga's Nugget, hereinafterreferred to as Respondent or Company, violated Section8(a)(1), (2), (3), and (5) of the Act. Respondent, by itsanswer as amended during the course of the hearing, deniesthat it committed the unfair labor practices alleged as wellas other allegations.2Pursuant to notice a hearing was held in Reno, Nevada,on August 3, 4, and 5, 1976, before me. Appearances wereentered on behalf of the General Counsel, Charging Party,and Respondent and briefs were timely filed on behalf ofsaid parties on September 23, 1976.Based upon the entire record3in this proceeding and myobservations of the witnesses as they testified, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTAs is admitted by Respondent, it is a corporationengaged in the operation of a hotel, restaurant, bar, andcasino in Sparks, Nevada; and, during the past calendaryear, in the course and conduct of its business operations,it received gross revenues in excess of $500,000 andpurchased and received goods and materials valued inexcess of $10,000 which originated outside the State ofNevada.Respondent is, and at all times material herein has been,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.4II. THE LABOR ORGANIZATIONS INVOLVEDAlthough Respondent, by its answer, denies the allega-tion in paragraph IV of the complaint as follows: "TheUnion is, and at all times material herein has been, a labororganization within the meaning of Section 2(5) of theAct," it entered into the following stipulation: that theI On August 26, 1975, a consolidated complaint was issued in the abovecases naming Sparks Nugget, Inc., d/b/a John Ascuaga's Nugget and otheremployers as Respondents. On September 18. 1975, an order was issuedsevering the other employers from the instant case and pursuant thereto theamended consolidated complaint herein was issued.2 Among the allegations denied is that Respondent is an employer"within the meaning of Section 2(2), (6), and (7) of the Act." The argumentin support of this denial is essentially that the Board's assertion ofjurisdiction over employers in the gaming industry in Nevada is "arbitraryUnion "exists for representing employees for the purposesof wages, hours and working conditions." Respondent didnot, in its brief, offer any argument in support of its denialof the aforesaid allegation. It appears from the record thatfor a considerable period of time the Union representedemployees in a multiemployer bargaining unit (whichincluded employees of Respondent) for the purpose ofcollective bargaining. Consequently, it is found that theallegation in paragraph IV of the complaint has beensustained.For the reasons set forth hereinbelow, it is found that theSparks Nugget Employees' Council is, and at all timesmaterial herein since February 16, 1975, has been, a labororganization within the meaning of Section 2(5) of the Act.m. THE UNFAIR LABOR PRACTICESA. Background Information and Undisputed FactsThe Reno Employers Council, herein referred to as REC,is a Nevada corporation with its office located in Reno,Nevada. At all times material herein, as well as priorthereto, REC has been a voluntary association of employ-ers engaged in, inter alia, the casino and restaurantindustry. The purpose of REC is to represent its member-employers in collective bargaining, negotiating, and admin-istering collective-bargaining agreements with variouslabor organizations, including the Union.From 1956 through 1975, REC, on behalf of its member-employers in the Reno area, and the Union, have beenparties to a series of multiemployer collective-bargainingagreements in a multiemployer collective-bargaining unit.Respondent joined REC in 1960 and became bound by theUnion's 1961-63 contract with REC which was enteredinto on or about August 16, 1961. Respondent continuedits membership in REC until December 9, 1974, at whichtime it timely withdrew from the multiemployer group.In anticipation of the expiration of the 1972-75 collec-tive-bargaining agreement, Al Bramlet, the Internationaltrustee of the Union, wrote to Respondent and REC onNovember 15, 1974, requesting that they contact the Unionregarding negotiations and proposed modifications. OnDecember 9, 1974, Respondent, by its representative, JohnAscuaga, advised REC of its withdrawal from thatmultiemployer association. Subsequently, on December 12,1974, Ascuaga advised the Union of Respondent's intent toterminate the collective-bargaining agreement upon itsexpiration. Additionally, on December 12, 1974, ClintonG. Knoll, general manager of REC, advised the Union byletter that the current collective-bargaining agreementwould be terminated on February 15, 1975, and that RECwas no longer authorized to represent certain signatories tothe agreement (including Respondent) for collective-bar-gaining purposes.and capricious" in view of its refusal to assert jurisdiction over employers inthe horseracing industry. Since I am bound by the Board's decisions toassert jurisdiction over employers in the gaming industry, I find no merit inthis contention of Respondent.3 It should be noted at this point that at the hearing General Counselwithdrew the allegation in par. VIi(e) of the complaint and that theallegations in par. Vll(a), (b), (f), and (g) were dismissed on the grounds thatno evidence was introduced in the record to support said allegations.4 See fn. 2, npra.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 13, 1974, the Union's attorney, Philip P.Bowe, wrote to Respondent and REC, referring toBramlet's November 15, 1974, letters, requesting that theycontact Bramlet to commence contract negotiations. OnDecember 17, 1974, Bowe, in a letter addressed to Knollwith a copy addressed to Respondent, again requested thatRespondent commence negotiations or face possibleNLRB charges. On December 20, 1974, Respondent'sattorney, Nathan Berke, by letter addressed to the Unionexpressed Respondent's ". .genuine doubt that [theUnion] continues to represent an uncoerced majority of[its] employees in an appropriate unit." It is undisputedthat Respondent has refused and continues to refuse tobargain collectively with and has withdrawn recognitionfrom the Union as the exclusive bargaining representativeof employees employed by Respondent in its bar andculinary operations at its Sparks, Nevada, casino.B. The Bargaining Unit InvolvedIt is alleged in paragraph XII of the complaint asfollows:All employees employed by Respondent in its barand culinary operations at its Sparks Nevada place ofbusiness, excluding all other employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Although Respondent, by its answer, denies said allega-tion, it failed to introduce any evidence or assert anyargument in support of said denial. Since historically theemployees of Respondent in the above-described bargain-ing unit were part of the multiemployer bargaining unit andwere severed from said multiemployer bargaining unit bythe above-mentioned timely withdrawal of Respondentfrom REC, it would follow that Respondent's employees inthe above-described individual unit constitute an appropri-ate bargaining unit within the meaning of Section 9(b) ofthe Act. It is noted that during the time material hereinthere were approximately 700 employees in said bargainingunit.C. The IssuesThe General Counsel, in his brief, contends thatRespondent violated the Act as follows:1. That it violated Section 8(aX)(1) of the Act by thefollowing conduct:(a) By unlawfully interpreting an otherwise valid no-solicitation rule.(b) By unlawfully interrogating and threatening employ-ee Gail Launius on October 17, 1974.(c) By unlawfully reprimanding employee Richard Davison the same date.(d) By maintaining a no-solicitation rule which is invalidon its face.2. That it violated Section 8(a)(3) and (1) of the Act byunlawfully issuing a warning notice to employee John Dyeron or about January 20, 1975.3. That it violated Section 8(a)(2) of the Act byinitiating, forming, sponsoring, and promoting the SparksNugget Employees' Council on February 13, 1975, and byassisting, dominating, contributing to the support of, andinterfering with the administration of said Council.4. That it violated Section 8(a)(5) and (1) of the Act byunilaterally instituting a new and different insuranceprogram on December 1, 1974, and by subsequentlyrefusing to furnish the Union with information with respectto the new program.5. That it also violated Section 8(aX5) and (1) of theAct by withdrawing its recognition of the Union as theexclusive bargaining representative of the employees in theabove-described bargaining unit (which was found hereina-bove to be an appropriate unit) and refusing to bargainwith the Union with respect to said unit.D. Resolution of the 8(a)(1) and (3) IssuesSince at least 1968, and within the time material herein,Respondent maintained a set of rules as follows:NO SOLICITATION RULEBased upon long established rules, your attention iscalled to the following:Solicitation of any type by employees duringworking time is prohibited.Solicitation on company premises by employeesafter employees shift has been completed isprohibited.Distribution of literature of any type or descrip-tion by employees during working time is prohi-bited.Distribution of literature of any type or descrip-tion in working areas is prohibited.Violation of any of the above rules will result inimmediate disciplinary action, including discharge.The above rules were posted on the main bulletin board bythe payroll timekeeping office and were included indepartmental handbooks which employees "normally"received upon being hired. In addition, a sign stating "nosoliciting" was posted at each entrance to the premises.It appears, and there is no dispute, that the rule againstsolicitation "during working time" is valid on its face.Although there is evidence that Respondent referred to thisrule as applying to "company time," there is no probativeevidence to support a finding that employees were led tobelieve that the rule applied to anything beyond "workingtime," and, therefore, it is concluded that the GeneralCounsel has failed to prove his contention that this rulewas unlawfully interpreted.There is also an issue as to the validity of the ruleprohibiting solicitation on company premises after theemployee's shift has been completed which is consideredhereinbelow.With respect to the incident involving Launius onOctober 17, 1974, there was testimony from three witness-280 JOHN ASCUAGA'S NUGGETes, Thomas (Jerry) Higgins, Richard Davis, and EugeneBerry. Launius was not called as a witness.Higgins, Respondent's director of public and employeerelations and an admitted supervisor, was called as awitness by General Counsel and credibly testified that heand Berry, assistant restaurant director, interviewed Launi-us, a waitress, in the breakroom on October 17, 1974.Higgins further credibly testified that he had received areport from his supervisor that Launius had been makingpersonal calls on company time which is against companypolicy; that the two of them met with her to "counsel her inthat regard"; that counseling consists of giving a noticewhich could be in the nature of a reprimanad that he told herof the report he had received about making telephone calls;that she admitted doing so and signed the notice; thatthereafter he told her he heard she was employed by theUnion at a salary of $S100 a month "to spy or inform on theNugget to the union" and that she was "soliciting" onbehalf of the Union; that he asked her if she had beendoing it on her own time or on "company time"; that shesaid "mostly on her own time"; and that he warned herthat any further confirmed reports of her soliciting inviolation of the "Company's rule" could result in hertermination.Davis testified that he heard part of the conversationduring the interview, but his testimony neither adds to, norcontradicts anything of significance in, the testimony ofHiggins. Berry testified to the effect that Davis was not inthe breakroom at the time of the interview with Launius.Berry's testimony was not convincing inasmuch as he wasfacing the wall during the interview and was not able toidentify any of the five or six employees who he testifiedwere also present. In any event, since I find Davis'testimony to be of no significance, even assuming Berry'stestimony were to be credited, it would not affect any ofthe findings with respect to the interview.Davis further testified to another incident on October 17,1974, as follows:I was working at the time in the Pancake Parlor. Mr.Keister, one of the two chefs, told me that I was wantedin the chef's office. I went into the chef's office andthere was Mr. Lesquereux and Mr. Higgins. Mr.Higgins informed me that I had been seen violatingcompany policy to soliciting. I said that I had not. Heshowed me a notice that had something to do withsoliciting on it, saying that people were not to solicit inthe Nugget. I told him at that time that I understoodwhat my rights were as far as solicitation was con-cerned, that I could not solicit, that I could not speak topeople about the union during working hours. But thatI was able to talk to people about the union and unionactivities not soliciting, but to speak to them aboutunion activities during off hours and during my owntime on breaks. I said this was the only time I hadspoken to people about it. He subsequently tore up thecounselling notice.55 Although according to the above uncontradicted testimony it appearsthat Higgins stated an unlawfully overbroad interpretation of the Compa-ny's rules, I am of the opinion that his version of what Higgins stated wasinadvertently imprecise, as well as his own version of the rules. In any event,With respect to the rule prohibiting solicitation on thecompany premises after the end of an employee's shift, it is,on its face, violative of Section 8(aXl) of the Act. East BayNewspapers, Inc., d/b/a Contra Costa Timnes, 225 NLRB1148 (1976). Respondent argues that, although employeesare welcomed in the public areas after their shift, they aretreated as customers and customers are not permitted toengage in solicitation as evidenced by signs at entrances tothe premises stating "No Soliciting." It is inferred that saidsigns are intended to apply to vendors, such as sellers offlowers, attempting to ply their trade among customers,and that it cannot reasonably be construed to restrictcustomers from engaging in the many forms of solicitationthey are wont to do, such as soliciting business which iscommon among customers in public places such asrestaurants and bars. Respondent has failed to show anyoverriding reason for prohibiting an employee, as acustomer, soliciting another employee, also as a customer,to support the Union. Consequently, it is concluded thatsaid rule is not "necessary for protection, safety, ordiscipline," and is violative of Section 8(aXl) of the Act.East Bay Newspapers, Inc., supraWith respect to the conduct involving employee JohnDyer, he credibly testified to a conversation he had withHiggins on January 20, 1975, as follows:Oh. Mr. Maclntire called me into the office and saidMr. Higgins wanted to talk to me. And Mr. Higginstold me that he had more than two reports that I hadbeen soliciting for the union. And it was his duty tocounsel me on it. He showed me a slip of paper and hadme to read it. And he said this was the rules andregulations against soliciting for the Nugget, put out bythe Nugget.It appears that the rules he was shown are those set forthhereinabove, including the rule which has been found to beunlawful and that said rule was one of two specificallyreferred to by Higgins.Dyer's credited testimony continues as follows:He had a pad of counselling notices in his hand, ormore than one sheet, anyway. And he asked me to readit and if I had any comments to write them down on itand told me he -he asked me to sign it. And he saidsigning it didn't mean that I was admitting that I did it.It was only that I received the counselling slip.I told him that I hadn't solicited for union membershipon Company time or otherwise.Q. And what was his response to that, if any?A. Well, he told me that he had more than tworeports of this. And that in view of that that he wasrequired to give me a counselling slip.It is noted that the "violation" stated on the notice is asfollows: "soliciting for union membership on companyGeneral Counsel represented that his testimony related to par. Vll(d) of thecomplaint (unlawful reprimand) and the incident was not fully litigated.Therefore, the above-quoted testimony is only considered with regard tosaid paragraph of the complaint.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime." Respondent contends that there was a discrepancybetween his testimony and a statement contained in a"Grievance-Complaint Form" which he signed. Saidstatement is as follows: "I told Higgins that on my break orbefore and after work I do talk Union 'pro and con'...."This, to my mind, does not constitute a contradiction of histestimony that he told Higgins that he had not solicited forunion membership. In any event, Dyer's testimony wasuncontradicted and is credited.Following is a resolution of the issues with respect to theincidents involving Launius, Davis, and Dyer.With respect to the interrogation of Launius, Respondentcontends, in effect, that the interrogation as to her beingpaid by the Union was to ascertain whether she was abusiness agent of the Union and subject to the provision ofthe contract which required notification to management of"her presence." I find, however, that this purpose was anafterthought, since no reference was made to the contractprovision at that time. Moreover, the accusation that shewas being paid "to spy or inform on the Nugget," is notconsistent with the duties of a union representative undersaid provision of the contract and furthermore indicatedanimosity toward her. As to questioning her aboutsolicitation in violation of the Company's rule, there is noshowing that Respondent had any reports she wassoliciting during working hours. Considering the evidenceof animosity and threat of discharge if there were anyfurther "confirmed reports" of her violating the Company's"no soliciting policy," I am of the opinion that, ascontended by General Counsel, Launius was unlawfullyinterrogated within the meaning of Section 8(a)() of theAct (as alleged in para. VII(c) of the complaint). Foodmak-er, Inc., d/b/a Jack-in-the-Box, 199 NLRB 109, 110-111,114(1972).As to the incident involving Davis, General Counselcontends that he was unlawfully threatened by Higgins, asalleged in paragraph VII(d) of the complaint. It appearsfrom Davis' testimony that Higgins was investigatingreports that he had violated the Company's rule againstsoliciting, that his denial of doing so was believed, and thatthe counseling notice charging him with the violationwhich had been previously prepared was torn up byHiggins. I do not believe, in the circumstances, thatHiggins' conduct constituted an unlawful reprimand withinthe meaning of Section 8(aXl) of the Act, as alleged in thecomplaint.As to the conduct with respect to Dyer, instead of tearingup the notice as he did in the case of Davis upon Davis'denial, Higgins insisted on giving Dyer the notice despiteDyer's denial. Moreover, he pointed out to Dyer theinvalid section of the rule. There is no showing that Dyerdid violate the lawful section of the rule or any probativeevidence that Higgins had a reasonable basis for believingthat he did. It is inferred that by having Dyer sign thenotice it would be placed in his personnel file and it isreasonable to assume that its presence in his file might verywell affect his job security. In the circumstances, I am ofthe opinion that the notice was issued because Respondentsuspected Dyer of union activity and issued the notice to6 The third member was required to be chosen from a list of"management representatives."deter him from continuing such activity. Consequently, Iam of the opinion that by Higgins' conduct with respect toDyer Respondent violated Section 8(aX3) and (1) of theAct, as alleged in paragraph VIII of the complaint.E. The Sparks Nugget Employees' CouncilIt is undisputed that on or about February 13, 1975,Respondent announced the formation of an organizationcalled the "Sparks Nugget Employees' Council"; that theidea for the Council originated with Respondent; that itwas created by an election of employee representativesdirected and conducted by the Respondent; that its"chairman" was one of Respondent's supervisors; and thatits purpose was defined by Respondent to handle employeegrievances.Respondent asserts that the Employees' Council, imple-mented on February 17, 1975, exists for the purpose ofexpanding the "open door" policy at the Nugget; that itconvenes when an employee is unable to solve a problemwith his supervisor or department head; that it is composedof Higgins, the employee representative (elected by theemployees of each department) from the complainingemployee's department, and a third member chosen by theemployee representative and Higgins; 6 and that it is not acontinuing body, but operates similarly to an arbitrationpanel or a tribunal selected by the employee through hisdepartment representative and the representative of theemployer.Respondent contends, in effect, that the Council doesnot "negotiate" with respect to any terms or conditions ofemployment, but rather is a form of "arbitration panel,"and therefore is not a labor organization within themeaning of the Act.Section 2(5) of the Act defines a "labor organization" asfollows:Any organization of any kind, or any agency oremployee representation committee or plan, in whichemployees participate and which exists for the purpose,in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work.The Council meets the criteria of a labor organizationwithin the meaning of Section 2(5), in that employeesparticipate through the election of representatives to sit onthe Council, and the Council does address itself to thesolution of employee grievances with their supervisors.Presumably such grievances cover the various aspects ofthe employees' relationship with their employer, such astenure or terms and conditions of employment. The factthat the Council did not "negotiate" with Respondent butwas limited solely to the processing of grievances and didnot engage in any other type of collective bargaining withRespondent does not exempt it from being a labororganization within the meaning of Section 2(5) of the Act.N. LR.B. v. Cabot Carbon Company and Cabot Shops, Inc.,360 U.S. 203, 205-218 (1959) (wherein the employees'committee was found to be a labor organization within the282 JOHN ASCUAGA'S NUGGETmeaning of the Act and the Court said that the language ofSection 2(5), "dealing with" is not synonymous with"bargaining with"). See also North American RockwellCorporation, 191 NLRB 833, 837-838 (1971) (employeegrievance committee which was limited to discussion of"complaints, gripes, and questions"). Money OldsmobileCompany, 201 NLRB 155, 167-168 (1973), and cases citedtherein (committee was created and defined by theemployer). Thus, the Sparks Nugget Employees' Council,as found hereinabove, was and is a labor organizationwithin the meaning of Section 2(5) of the Act.By a document distributed by management entitled"Nugget Employees' Council-Rules of Procedure," Re-spondent instigated the Council and dictated in detail howit was to be formed and how it was to operate. It left nooption to the employees not to participate in the formationand operation of the Council except that the individualemployee had the option of determining whether to submithis grievance to the Council. The time spent in itsoperation, the facilities for it, and all administrativeexpenses were assumed by Respondent. In the circum-stances, I conclude that Respondent violated Section8(a)(2) of the Act by instigating, assisting, and dominatingthe Council.F. The New Insurance ProgramIt is undisputed that Respondent on December 1, 1974,instituted a new insurance program covering the bar andculinary employees, who had, prior to that time, beencovered by an insurance program included in Respon-dent's collective-bargaining agreement with the Union,which agreement, by its terms, was not due to terminateuntil the end of February 15, 1975. Also, it is admitted byRespondent that at no time prior to the time it was put intoeffect did Respondent advise, consult with, or notify theUnion of the new program covering the bar and culinaryunit. In addition, it is also undisputed that subsequent tothe introduction of the program, Respondent refused toprovide information to the Union regarding the provisionsof the program which was requested by the Union in aletter dated February 13, 1975.Respondent justified its admitted unilateral action ininstituting the insurance program by asserting that it had,in the past, instituted other benefits covering employeesrepresented by the Union, without objection. Both GlenCarr, Respondent's general manager, and Higgins testifiedthat they were advised by Clinton Knoll, general managerof the REC, and their attorney, Nathan Berke, that thecollective-bargaining contract allowed for such alterations.Both Carr and Berke (in his letter to the Union of February20, 1975, refusing Respondent's request for informationregarding the new policy) referred to article XVIII of the1972-75 collective-bargaining agreement as justificationfor instituting the program without consulting the Unionand for refusing to provide the necessary information. Anexamination of article XVIII of the 1972-75 collective-bargaining agreement discloses no basis for Respondent'sunilateral institution of the insurance program covering the7 However, there is a discussion hereinbelow with respect to the Union'sreference to this section in its above-mentioned letter of February 13, 1975.bar and culinary employees or for refusing to supplyinformation to the Union regarding said program.Carr testified that he relied on all three sections of articleXVIII as the basis for unilaterally instituting the program.An examination of section I of this article (which sets outthe benefits under the insurance plan) clearly lends noauthority for making the unilateral change. Section 2 whichprovides:In the event that the parties are unable to reachagreement upon the terms of a new Agreement byFebruary 15, 1975, the Employer agrees to continue toprovide such benefits during the period of negotiations(so long as the Union refrains from engaging in astrike), but no later than May 15, 1975 ...furnishes no basis for unilaterally instituting the new plan.Section 3 provides:Where an Employer now has an acceptable plan equalto or in excess of the conditions stated herein, said planmay continue in full force and effect in lieu of thehereinabove stated benefits, and, then in that event, thewage rates for the classifications shall be five cents (5¢)per hour in excess of those listed in the wage scaleherein.Section 3 clearly acknowledges that an employer with aplan already in effect, and acceptable, may maintain suchplan rather than the plan provided for in the collective-bargaining agreement, and is only required to adjust therates to the wage scales included in the agreement. It isapparent that such provision was made to accommodateemployers who had an insurance plan in effect at the timethey became covered by the collective agreement, and theexisting plan would only be allowed to remain in effect if itwas found to be acceptable; i.e., the coverage wascomparable to or in excess of that provided in the contract.The facts herein do not fit within the meaning of thissection of the agreement.7Consequently, it is found thatthere is no basis in article XVIII for the unilateralinstitution of the insurance program undertaken onDecember 1, 1974.As to the contention that the institution of the newinsurance program was legal because of past practicewherein Respondent had altered the contract withoutobjection from the Union, it appears that Respondent'spast practice in altering the contract without unionobjection related to "class" wage increases, which werepermitted by the contract and were not "across-the-board"increases. It appears that the institution of the insuranceprogram was the first time any alterations had been madein the collective-bargaining agreement not concerned withwages. Thus, it is clear that any alterations in the contractmade in the past were related to wages as permitted by thecontract and obviously would not give rise to an objectionby the Union. Therefore, it is found that the past unilateralaction with respect to wages cannot serve as a basis forfinding as lawful Respondent's failure to notify the Unionin advance of its implementation of the new program or its283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequent refusal to furnish the information requestedwith respect to the insurance program.It is well settled that the institution of unilateral changes,relating to a mandatory subject of bargaining, withoutnotification or consultation with the Union, is a violationof Section 8(aX5) and (1) of the Act. N.LR.B. v. BenneKatz, etc., d/b/a Williamsburg Steel Products Co., 369 U.S.736 (1962). See also San Luis Obispo County and NorthernSanta Barbara Restaurant and Tavern Association, 196NLRB 1082, 1088 (1972); John E. Holkko d/b/a LifetimeShingle Company, 203 NLRB 688, 693 (1973); CondonTransport, Inc., 211 NLRB 297, 302 (1974).Consequently, it is concluded that by unilaterallyinstituting the new insurance program Respondent violatedSection 8(a)(5) and (1) of the Act.It is noted, however, that although the Union subse-quently learned of the new insurance program, it made noobjection thereto, filed no grievance with respect thereto,or in any way signified that it was interested in bargainingwith respect to it, until its letter of February 13, 1975 (some2-1/2 months after the program had been implemented). Itis further noted that in its said letter to Higgins the Unionwrote as follows:It has been brought to our attention through theReno Employees Council that the Sparks Nugget is nolonger a participant in the medical care plan as outlinedin Article XVIII of the collective bargaining agreementunder sections three and four of the above article. Themedical plan must be equal to or in access [sic] of thecontract provisions.Section two provides for the continuation of themedical plan through May 15, even though a newcontract has not been signed.We request that a copy of your policy be sent to thisoffice so that it can be examined for determination thatit complies with the collective bargaining agreement.Moreover, Colin McKinlay, who was assigned to work asan official of the Union during the time material herein,and was called as a witness by the General Counsel,credibly testified as follows:THE WITNESS: I had one telephone conversation withJerry Higgins probably January of 1975, in which Irequested or we had a discussion about the change inthe conditions of the health and welfare plan.JUDGE GILBERT: You had a question with respect tothe change?THE WITNESS: Yes.Q. (By Mr. Rhoads) What was the basis for yourcalling Mr. Higgins? What was your reason for callinghim?A. Well, we felt we needed a copy of the plan sothat we could determine whether it-it fell within theguidelines of the contract, whether it met the contrac-tual provisions.Q. Were there any grievances discussed in thismeeting or in this conversation?A. I believe the one grievance, yes.Q. Which you previously testified to?A. Yes.Q. What was your conversation with Mr. Higgins,can you recall?A. Well, one of the employees at the Nugget triedto obtain benefits and sick pay and was refused; andwe wanted to know why.And his answer was that there was a mistake -amistake was made someplace; and that the employeeshould resubmit the claim; and that it would be takencare of.It appears from the above-quoted letter and the creditedtestimony of McKinlay that the Union did not object tothe unilateral implementation of the program or requestthat Respondent bargain about its implementation, butrather was concerned as to whether the program was"acceptable" under the provisions of section 3, ArticleXVIII, of the collective-bargaining agreement.It further appears from the failure of the Union to lodgeany protest with regard to the unilateral implementation ofthe program, the position taken by the Union as tocompliance with section 3, article XVIII, and the attempt,disclosed in McKinlay's testimony, to obtain benefits foran employee under the program, that the Union condonedRespondent's failure to consult with it prior to itsimplementation. Consequently, while I find that theunilateral implementation was violative of Section 8(a)(5)and (1) of the Act, in view of said condonation, it appearsappropriate to limit the remedy therefor to an order tocease and desist from unilaterally altering or modifying theterms and conditions of a collective-bargaining agreementit may have with the Union.Since I find hereinbelow that Respondent has unlawfullywithdrawn recognition from the Union and recommendedthat it be ordered to bargain with the Union, it follows thatthe refusal to furnish a copy of the insurance policy inhibitsthe Union from meaningfully bargaining with respect to it(a mandatory subject of bargaining) and that said refusal isviolative of Section 8(aX5) and (1) of the Act. HotelEnterprises, Inc., d/bla Royal Inn of South Bend, 224 NLRB810 (1976). The remedy which will be recommended forsaid violation is that Respondent be ordered to complywith the Union's request for a copy of the currentinsurance policy covering the employees in the above-described bargaining unit.G. Withdrawal of Recognition and Refusal ToBargainAs stated hereinabove, Respondent joined REC in 1960and in 1961 became subject to the 1961-63 collective-bargaining agreement between REC on behalf of itsmembers and the Union, as well as the succeeding 3-yearagreements, including the 1972-75 agreement due toterminate by its terms at the end of February 15, 1975; inanticipation of the termination of the 1972-75 agreement,the Union wrote to REC and Respondent on November15, 1974, requesting arrangements be made for negotiationswith respect to modifications of the then current contract;on December 9, Respondent advised REC of its withdraw-al from that multiemployer association; on December 12,both Respondent and REC advised the Union that thecollective-bargaining agreement would be terminated on284 JOHN ASCUAGA'S NUGGETFebruary 15, 1975, and REC further advised the Unionthat it was no longer authorized to represent certainemployers, including Respondent; on December 13, andagain on December 17, the Union wrote to REC andRespondent requesting arrangements to commence con-tract negotiations; by letter dated December 20, 1974,Respondent, through its attorney, advised the Union that ithad a "genuine doubt" that the Union "continues torepresent an uncoerced majority" of an appropriate unit ofRespondent's employees; and it is undisputed that Respon-dent has withdrawn recognition of the Union as theexclusive bargaining representative of the above-describedappropriate bargaining unit of its employees and refuses tobargain with the Union with respect to its said employees.There are essentially two issues which must be resolvedin determining whether Respondent violated Section8(a)(5) and (1) of the Act by withdrawing recognition andrefusing to bargain:(1) Is there a presumption (which is rebuttable) that theUnion continued to represent a majority of Respondent'semployees in an individual bargaining unit of its bar andculinary workers after its withdrawal from the multiemploy-er bargaining unit.(2) If there is such a presumption, has Respondentrebutted it by proving that at the time it withdrewrecognition it had a reasonable doubt based on objectiveconsiderations that the Union enjoyed the support of amajority of the employees in said individual bargainingunit.H. Re the Presumption of MajorityThe Board stated in Walter E. Heyman d/b/a StanwoodThriftmart, 216 NLRB 852, 853 (1975):A contract, lawful on its face, raises a presumptionthat the contracting union was the majority representa-tive at the time the contract was executed, during thelife of the contract, and thereafter.8It is asserted by the General Counsel in the instant casethat a presumption of continued majority status should befound based on the series of 3-year contracts for amultiemployer bargaining unit commencing in 1961 towhich Respondent was bound. But the question ariseswhether or not a presumption of continued majority, basedon the original and subsequent multiemployer contracts towhich Respondent was bound, can be held to be applicableto a single-employer bargaining unit of Respondent'semployees which has been severed from the larger unit.While there never has been a contract between Respondentand the Union in the single-employer unit, it appearsappropriate to infer that at the time the Union commencedrepresenting Respondent's bar and culinary employees inthe multiemployer bargaining, as well as at the timeRespondent became bound by the 1972-75 agreement, amajority of Respondent's said employees desired represen-tation by the Union.Unless a majority of an employer's employees desiresrepresentation by a union, that employer may not lawfullyforce representation on them by joining a multiemployer8 Shamrock Dairy, Inc., 119 NLRB 998, 1002 (1957), and 124 NLRB 494,495-496 (1959), enfd. 280 F.2d 665 (C.A.D.C.), cert. denied 364 U.S. 892(1960).bargaining arrangement. Mohawk Business Machines Cor-porartion, 116 NLRB 248 (1956); Dancker & Sellew, Inc.,140 NLRB 824 (1963), enfd. 330 F.2d 46 (C.A. 2, 1964).Thus, Respondent would have violated the Act in 1961,when it became party to the 1961-63 multiemployercollective-bargaining agreement if a majority of its employ-ees did not desire representation, or at the time it became aparty to the 1972-75 agreement. Any unfair labor practicecharge relating to such a violation would have had to havebeen filed within 6 months from such time. The Boardstated in North Bros. For4 Inc., 220 NLRB 1021 (1975):Section 10(b) of the Act confines the issuance ofunfair labor practice complaints to events occurringduring the 6 months immediately preceding the filing ofa charge and has been interpreted by the SupremeCourt to bar finding any unfair labor practice, eventhough committed within that period, which turns onwhether or not events outside that period violated theAct. Bryan Manufacturing Co.3The Court, holding thatmaintenance and enforcement of a contract more than6 months after recognition of a minority union did notviolate the Act, relied in part on the legislative historyindicating that Congress specifically intended Section10(b) to apply to agreements with minority unions inorder to stabilize bargaining relations. Noting thatlabor legislation traditionally entails compromise, theCourt observedthat the interest in employee freedom of choice isone of those given large recognition by the Act asamended. But neither can one disregard theinterest in "industrial peace which it is the overallpurpose of the Act to secure." 4The Board, in light of Bryan, has since held that Section10(b) is applicable to a refusal-to-bargain defense thatthe bargaining relation was unlawfully established.53Local Lodge No. 1424, IAM, AFL-CIO[Bryan Manufacturing Co.]v. N.LR.B., 362 U.S. 411 (1960).4 Id. at 428.5 Barringron Plaza and Tragniew, Inc., 185 NLRB 962 (1970),enforcement denied on other grounds sub nor, Tragniew, Inc., andConsolidated Hotels of California v. N.LR.B.. 470 F.2d 669 (C.A. 9.1972); Roman Stone Construction Company, and Kindred ConcreteProducts, Inc., 153 NLRB 659, fn. 3 (1965).It follows from the above decision of the Board that theRespondent cannot now attack either its initial recognitionof the Union or its continued recognition of the Union atthe commencement of the 1972-75 agreement on theground that at either time the Union did not represent amajority of its employees. Consequently, it appearsappropriate to conclude that a presumption exists thatduring the term of the 1972-75 agreement the Unioncontinued to enjoy the support of a majority of Respon-dent's employees. However, said presumption of majoritystatus may be rebutted by Respondent "by affirmatively285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablishing that the union has in fact lost its majoritystatus,9or shows that it has sufficient objective bases forreasonably doubting the union's continued majority sta-tus." James W. Whitfield d/b/a Cutten Supermarket, 220NLRB 507 (1975). Considered hereinbelow is the issue ofwhether Respondent had sufficient objective bases forreasonably doubting the Union's continued majoritystatus.I. Re Respondent's Bases for Doubt of MajoritySet forth hereinbelow is an analysis of the factors reliedon by Respondent in its brief and additional factors towhich Carr testified, as proof that it had a reasonabledoubt, based on objective considerations, of the Union'smajority.It appears from Carr's testimony that it was he whodetermined that the Union did not represent a majority ofthe approximately 700 employees in the bar and culinarydepartments of Respondent. He testified that on or aboutAugust 22, 1974, he read an article in a newspaper, "TheState Journal," which quoted an official of the Union asstating that the Reno-Tahoe area "is less than 20 percent"unionized, and that that "alerted" him to the possibilitythat a majority of Respondent's employees did not supportthe Union. It further appears from his testimony thatshortly thereafter he started conferring with six of thesupervisors in the bar and culinary departments with thepurpose of ascertaining from them what the sentiments ofthe employees were regarding the Union. It further appearsthat he instructed them to "keep their eyes and ears open"to learn what the employees' comments were relating totheir attitude toward the Union. These conferences andreports to him from the six supervisors apparently extendedfrom early September to the end of November 1974. Carrtestified with respect to their reports on employees'sentiments as follows:i. With respect to Yves Lesquereux, the executive chef,who supervised approximately 200 employees:He said he heard several comments from his peoplethat they did not want a union, wished the -"wishedthe union'd get off my back; what can the union do forus; what has the union done for us; the Nugget hasgiven us more in benefits and wages than the unionever has; do I have to belong to the union to keep myjob."Q. Did Mr. Lesquereux say anything else duringthis conversation concerning the remarks of employeesunder his supervision?A. Oh, I don't know it was this meeting or not, buthe felt at least 70 percent of his people were not in favorof a union.2. With respect to Robert Turner, assistant bar manag-er, who supervised about 35 employees, Carr testified thatTurner told him of the remarks made by employees whichwere virtually the same as had been reported by Lesquer-9 There is no evidence in the record that the Union in fact lost itsmajority status. Respondent attempted to introduce evidence purportedly toprove such loss by issuing subpenas to a Government agent and for theeux and that "he felt" that "the majority" of the employeesunder him "did not want a union."3. With respect to Emily Budiga, dining room supervi-sor, who had approximately 90 employees under her, Carrtestified that she told him what remarks employees made toher about the Union (which again were virtually the sameas those Lesquereux reported had been made to him) andthat "she felt that a majority of her people ...did notfavor a union."4. With respect to Gene Berry, assistant restaurantdirector, who supervised the culinary workers (approxi-mately 600), Carr testified that "his comment to me wasthat he felt that a majority of his people did not favor aunion."5. With respect to Scott Steel, dining room supervisor,who had about 35 employees under him, Carr testified asfollows:His comment to me was, "most of my people arecollege students," which they are, "and they could careless about a union. Number one, they don't want to paydues, number two they don't think they can do themany good."6. With respect to William Carrington, also a diningroom supervisor with approximately 50 employees underhim, Carr testified that Carrington told him that a"majority" of his employees "did not favor a union."Carr further testified that he relied on the above-mentioned reports to him from the supervisors in decidingthat the Union was not supported by a majority of the barand culinary employees.In my opinion the above reports of the supervisors toCarr do not constitute "objective considerations." While itis true that Carr's testimony of their reports is hearsaytestimony and would be inadmissible in evidence for thetruth of the contents of the reports, said testimony isadmissible for the fact that the reports were made to him.In any event, I do not rely on the hearsay rule of evidencein arriving at the above conclusion. Rather, I rely on thefollowing factors: Carr made it clear to his supervisors thathe was strongly opposed to the Union; the supervisorsreasonably must have realized that he desired a reportdiscrediting union support among the employees; and, insuch circumstances, Carr could not have reasonably reliedon the subjective evaluations of the supervisors who basedsaid evaluations on information merely derived from hisinstructions to keep their eyes and ears open. It is notedthat none of the supervisors was called to testify, and thereis no probative evidence of any employee voicing lack ofsupport of the Union to any of said supervisors or to Carr."To be of any significance, the evidence of dissatisfactionwith a validly recognized incumbent union must comefrom the employees themselves, not from the employer ontheir behalf." Terrell Machine Company, 173 NLRB 1480,1482 (1969).It appears from Carr's testimony that he also relied uponthe heavy turnover of his employees. According to histestimony, he had a survey made of the turnover "at theUnion's records. Petitions to quash said subpenas were granted during thecourse of the hearing.286 JOHN ASCUAGA'S NUGGETNugget" during periods of 1972, 1973, and part of 1974which disclosed that 3,700 people had been hired and 3,400had been terminated. The survey also indicated that in1972 there were 475 employees "in the bar and culinaryunit" and by 1974 there were 700 employees in said unit.The Board has held that, it is presumed, "absent evidencethat would justify a contrary conclusion,'0new employeeswill support the union in the same ratio as those whom theyhave replaced," and that "turnover of employees cannot,by itself, be used as a basis for belief that the Union haslost majority support." Dalewood Rehabilitation Hospital,Inc., d/b/a Golden State Habilitation Convalescent Center,224 NLRB 1618, 1620(1976).Carr also cited as factors in arriving at his doubt ofmajority representation that the State of Nevada has aright-to-work law; that there was no union-security clausein the then current contract and that there was no duescheckoff provision in said contract. None of these facts wascontradicted. In Wald Transfer & Storage Co. and West-heimer Transfer & Storage Co., Inc., 218 NLRB 592 (1975),citing the decisions in Terrell Machine Company, 173NLRB 1480 (1969), enfd. 427 F.2d 1088 (C.A. 4, 1970), andN.LR.B. v. Gulfmont Hotel Company, 362 F.2d 588 (C.A. 5,1966), the Board stated:It has been clearly established that a distinctionexists between union membership and union support,foreclosing relying upon one as evidence of the other.Here, union membership being voluntary in this right-to-work State emphasizes that distinction. Manyemployees while approving of the Union may notchoose to give it their financial support or participate asmembers.Based on the above, I am of the opinion that the absence ofprovisions in the then current contract (at the time thebelief of lack of majority was reached) for dues checkoffand union security cannot be relied on as objectiveconsiderations for a reasonable belief that the Unionlacked majority support.Carr further testified that he relied on the lack of unionactivity in that only one grievance had been filed by theUnion during the duration of the 1972-75 agreement. Therecord fails to disclose that any grievances were filed whichshould have been pressed and were not, that any workingconditions existed which warranted the filing of grievances,or that the Union was lax in carrying out its obligationsunder the collective-bargaining agreement. The fact thatonly one grievance was filed, as above stated, and was laterdropped does not, in my opinion, constitute a valid basisfor doubting the Union's majority representation. NorthAmerican Manufacturing Company, 224 NLRB 1252 (1976);A. W. Thompson, Inc., 216 NLRB 710, 712, 714 (1975).In addition to the factors cited in Respondent's brief,Carr also testified that no election had ever been conductedamong the bar and culinary workers. As stated hereina-bove, it is presumed that when Respondent agreed to bebound by the contracts between REC and the Union,extending from 1961 to 1975, it did not violate the Act bydoing so, i.e., absent a majority support for the Union, andit cannot raise the issue that there was a lack of suchmajority support at said times as a defense in thisproceeding. Moreover, the Board, in White Castle System,Inc., 224 NLRB 1089 (1976), adopted the conclusion of theAdministrative Law Judge that "the fact that no electionhad ever been held is not a valid consideration on which topredicate a doubt of majority status."Another factor not cited in Respondent's brief but towhich Carr testified is that he relied on reports in the publicmedia that the Union was in trusteeship due to the lack offunds because of poor membership and that during a"three month period" (presumably just prior to hisdetermination that the Union lacked majority representa-tion) there was more activity by the Union's businessagents in the Nugget "than we had seen during the term ofthe contract." I am far from persuaded that the newsreports of the Union's poor financial situation or theincreased activity of its agents (presumably to recruit moremembers) are factors which Carr could reasonably rely onas objective bases for a belief that the Union lackedmajority support among Respondent's employees.Based on my above analysis of the factors which Carrtestified he relied on as a basis for his reasonable doubt ofthe Union's majority support, I am led to conclude thatRespondent has failed to rebut the presumption that theUnion enjoyed majority support of the employees in theabove-described appropriate bargaining unit. Consequent-ly, I am further led to conclude therefrom and all thecircumstances herein that Respondent violated Section8(aX5) and (1) of the Act by withdrawing its recognition ofthe Union as the exclusive bargaining representative of theemployees in said unit and by refusing to bargain with theUnion as said representative.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth in section 111,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)and (I) of the Act by unlawfully withdrawing recognitionfrom the Union and by refusing to bargain with the Unionas the exclusive representative of its employees in theaforesaid appropriate unit, I will recommend that Respon-dent be ordered to recognize and, upon request, to bargainin good faith with the Union as the exclusive representativeof its employees in that unit.'0 There is no such evidence in the record.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andit will effectuate the policies of the Act for the Board toassert jurisdiction.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By maintaining a rule which prohibits solicitation onRespondent's premises by employees after their shift hasbeen completed, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(aX 1) of theAct.4. By unlawfully interrogating Gail Launius on Octo-ber 17, 1974, Respondent violated Section 8(a)(1) of theAct.5. By issuing John Dyer a warning notice on or aboutJanuary 20, 1975, Respondent violated Section 8(aX3) and(1) of the Act.6. Sparks Nugget Employees' Council is a labororganization within the meaning of Section 2(5) of the Actand Respondent, by instigating, assisting, and dominatingsaid Council, violated Section 8(a)(2) of the Act.7. All employees employed by Respondent in its barand culinary operations at its Sparks, Nevada, operations,excluding all other employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.8. At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.9. By its unilateral implementation of a new anddifferent insurance program for its employees in the above-described bargaining unit on December 1, 1975, Respon-dent violated Section 8(a)(5) and (1) of the Act.10. By refusing to comply with the Union's request fora copy of the new insurance program, Respondent violatedSection 8(a)5) and (1) of the Act.11. By withdrawing recognition from the Union and byrefusing to bargain with the Union, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) of the Act and has interfered with,restrained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, thereby engaging inunfair labor practices within the meaning of Section 8(a)(I)of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"tThe Respondent, Sparks Nugget, Inc., d/b/a JohnAscuaga's Nugget, Sparks, Nevada, its officers, agents,successors, and assigns, shall:1. Cease and desist from:II In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.(a) Maintaining any rule or regulation prohibiting itsemployees from soliciting on its premises after their shiftshave been completed unless such prohibition is demonstra-bly necessary to maintain production, discipline, orsecurity.(b) Unlawfully interrogating employees concerning theirrelationship to and activities upon behalf of Hotel-Motel-Restaurant Employees & Bartenders Union, Local 86,Hotel & Restaurant Employees & Bartenders InternationalUnion, AFL-CIO, or any other labor organization.(c) Issuing warning notices to employees in order to deterthem from supporting or engaging in activities upon behalfof said Union, or any other labor organization.(d) Instigating, assisting, or dominating any labororganization in which its employees participate andmaintaining and dealing with Sparks Nugget Employees'Council.(e) Unilaterally instituting any alterations, modifications,or changes in the terms and conditions of employmentwhich are mandatory subjects of bargaining with theaforesaid Union.(f) Refusing to furnish to said Union a copy of its currentinsurance program covering employees represented by saidUnion.(g) Refusing to recognize and bargain with said Union asthe exclusive bargaining representative of the employees inthe appropriate bargaining unit described below, withregard to the wages, hours, working conditions, and otherterms and conditions of employment of the unit employ-ees:All employees employed by the Respondent in its barand culinary operations at its Sparks, Nevada, place ofbusiness, excluding all other employees, guards andsupervisors, as defined in the Act.(h) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith Hotel-Motel-Restaurant Employees & BartendersUnion, Local 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, as the exclu-sive bargaining representative of the employees in theappropriate unit described below, with regard to the wages,hours, working conditions, and other terms and conditionsof employment of the unit employees, and, if an under-standing is reached, embody such understanding in asigned agreement. The unit found appropriate for thepurposes of collective bargaining is:All employees employed by the Respondent in its barand culinary operations at its Sparks, Nevada, place ofbusiness, excluding all other employees, guards andsupervisors, as defined in the Act.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.288 JOHN ASCUAGA'S NUGGET(b) Furnish said Union, upon request, a copy of itscurrent insurance policy covering its employees in theabove-described bargaining unit.(c) Remove from the personnel file of John Dyer thewarning notice it issued to him on or about January 20,1975.(d) Post at its Sparks, Nevada, place of business copies ofthe attached notice marked "Appendix."'2Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by the12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aRespondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."289